Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrections to the Specification have been approved.
Corrections to the Drawing objections have been approved.
Claim objections have been corrected and are approved.
Claim 13 is objected to because of the following informality: the dependent claim lacks a reference to “dependency”.  Correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference(s) to CN 107848324 Mitsubishi Pencil Co.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102b as being anticipated by CN 107848324 A to Mitsubishi Pencil. Patent ‘324 discloses a cartridge for a writing instrument, and specifically discloses technical features (see paragraphs 0002-0079 of the specification. Figures 1-13). The writing instrument cartridge includes an ink receiving tube (1) formed in a straight line from a resin material into a cylindrical shape, when the outer diameter of the ink receiving tube 1 is set to D and the wall thickness of the ink receiving tube 1 is set to t, the value of [D4-(I)-2t> 4] is 69-104 (the outer diameter size of the ink receiving tube is disclosed as 2.8-3.5 mm and the wall thickness of the ink receiving tube is 0.25-0.45 mm, so when the outer diameter D is selected to be 3.5 mm and the wall thickness thereof is 0.25-0.45 mm.  As to the newly added limitation, a pressing portion is formed at an end portion of the ink receiving tube, the pressing portion is formed in a thick-walled shape toward an inner peripheral surface, and an opening hole is formed at a center portion thereof to pass through in an axial direction, and a relay member to which fee writing tip or a supporting writing tip is press-fitted is formed at the pressing portion is recited in the instant invention. Patent ‘324 discloses technical features (see paragraphs 0002-0079 of the specification, Figs. 1-13).  At the end of the ink receiving tube 1, a press-in portion which is formed in a thick-walled shape toward fee inner peripheral surface and is formed by performing an opening hole through which a ballpoint pen tip 2 or a relay member 3 supporting the ballpoint pen tip 2 is press-fitted at the press-in the press-in the press-in the center portion.   As to claim 4, Patent ‘324 discloses the following technical features (see paragraphs 0002 to 0079 of the specification, . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3, 7, 14-15 are rejected under 35 U.S.C. 103(a)as being unpatentable over Mitsubishi Pencil Co., LTD, JP 2000-198291 A in view of 
Claims 6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Pencil Co., LTD. in view of Mitsubishi Pencil ‘324 and further in view of Anayama JP 2014-162138 A. The rejection from the previous office action is incorporated herein. Mitsubishi discloses all of the limitations of the invention except for the dimensions of the refills and housing .
Allowable Subject Matter
Claims 9, 12-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LORI L BAKER/Primary Examiner, Art Unit 3754